Citation Nr: 0021699	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-03 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether a reduction in the rating for residuals of 
bilateral frozen feet from 30 percent to 10 percent was 
proper.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel



INTRODUCTION

The veteran had active service from November 1942 to July 
1945.  His claims come before the Board of Veterans' Appeals 
(BVA or Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which adjudicated the issues on appeal. 


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required before the Board can adjudicate 
the issues on appeal.  Generally, any pertinent evidence that 
is accepted by the Board must be referred to the RO for 
review and preparation of a supplemental statement of the 
case, unless the veteran waives this procedural right.  See 
38 C.F.R. § 20.1304(c) (1999).  This procedural requirement 
has not been met in this case.  The veteran has submitted 
additional evidence in support of his claims which has not 
been considered by the RO.  This evidence consists of a March 
1999 letter from Jeffrey R. Cohen, D.O., which pertains to 
treatment of the veteran.  In this letter Dr. Cohen stated of 
the veteran's bilateral frozen feet that "this is a 
disabling condition for any employment."  No waiver 
associated with this evidence was received.  Therefore, this 
case must be remanded in accordance with 38 C.F.R. § 19.31 
(1999) and 20.1304(c).  See also 38 C.F.R. § 19.9 (1999).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The RO should review all evidence 
submitted by the veteran subsequent to 
Statements of the Case issued in December 
1998 and March 1999.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case which 
addresses this evidence, and be afforded 
a reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to afford the veteran due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




